NELSON, Circuit Justice.
The article in question in this case was specifically charged with a duty under the tariff acts of 1828, 1832, and 1842 (4 Stat. 271, § 2; 584, § 2; and 5 Stat. 54S, § 1), as “wool imported on the skin;” but the description is omitted in the act of 1846.
It is claimed on the part of the plaintiffs, that it should be ranged under-Schedule H in the act of 1846, within the description “raw hides and skins of all kinds, whether dried, salted, or pickled, not otherwise provided for;” while the defendant insists it should be charged under Schedule C, as “wool, un-manufactured.”
We are of opinion that it comes within neither description. If it falls under any of the schedules, it would more properly be ranged under Schedule E, within the words "skins of all kinds, not otherwise provided for;” or else it is a non-enumerated article within the third section of the act It is not very material under which of these provisions it is placed, as the rate of duty is the same.
The articles described in Schedule H, under the terms “raw hides and skins of all kinds, whether dried, salted, or pickled,” are different from the one in question, if we take the commercial designation. That description refers to a class of articles well known in the trade, and of extensive demand in the market on the part of the manufacturers of leather. It was doubtless for the encouragement of these manufacturers, in part at least, that the low rate of duty was charged..
Neither do we perceive how the article can be separated, as is claimed by the government. and the duty be apportioned upon each of its parts, the same as if they were imported after separation. The article has a well known commercial designation as a whole, which, upon general principles, must govern in rating it as a dutiable article. And besides, the rule of construction that would separate it, and aiiportion the duties upon its *7parts, could not be confined to this particular article. “Hair of all kinds, undefined and unmanufactured” is chargéable ■with a duty of. ten per cent, ad valorem, under Schedule G; and a large portion of the skins imported are imported with the hair on the skin. The rule would seem to apply equally to this class of articles. The difficulty in ascertaining the dutiable value of each of the parts is also a serious objection to the introduction of the rule.
[NOTE. Both parties subsequently moved for costs, and the motions of both were denied. Case No. 2,957.]
The omission to charge the duty on the article specifically in the act of 1846, as it was charged in the preceding acts, may have been an oversight; but the natural, if not legal inference, is rather the contrary. .
As the article has a fixed designation in trade and commerce, which has not been carried into the enumeration under either of the schedules, we are inclined to think it falls most apropriately within the third section; as a non-enumerated article, and is chargeable with a duty of twenty per cent, ad valorem.
A new trial, therefore, must be denied.